DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 2 June 2021 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 17, 30-31, 38, and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sime et al. (US Patent 6,054,490) in view of Liversidge et al. (US Patent 5,145,684) and Tassaneeyakul et al. (Archives of Biochemistry and Biophysics, Vol. 378, No. 2, 2000, pages 356-363).
Sime et al. (hereafter referred to as Sime) is drawn to inhibition of a cytochrome P450 enzyme, as of Sime, title and abstract. The method of Sime entails administering 
Sime does not teach administration of the CYP inhibitor in a nanoparticle.
Liversidge et al. (hereafter referred to as Liversidge) is drawn to surface-modified drug nanoparticles, as of Liverside, title and abstract. Liversidge indicates that poorly water soluble drugs tend to be unsafe for intravenous administration, as of Liversidge, column 1 lines 24-27. Liversidge forms nanoparticles to solve this problem, as of Liversidge, title, abstract, and column 2 lines 38-43, as well as other locations in the reference. Liversidge teaches a particle size of less than 100 nm as of claim 9 of Liversidge.
It would have been prima facie obvious for one of ordinary skill in the art to have administered the sesquiterpene of Sime in the form of a nanoparticle, as of Liversidge. The skilled artisan would have understood that terpenes have a low water solubility due to having a hydrocarbon chain. As such, the skilled artisan would have been motivated to have formulated the sesquiterpene of Sime in the form of a nanoparticle in order to have rendered said sesquiterpene to have been predictably usable and safe for intravenous administration with a reasonable expectation of success. The skilled artisan would have also been motivated to have administered a water-insoluble drug such as paclitaxel in a nanoparticle to predictably improve the safety of administering said drug intravenously with a reasonable expectation of success.
Neither Sime nor Liversidge teach that the CYP inhibitor is a furanocoumarin.

It would have been prima facie obvious for one of ordinary skill in the art to have substituted the furanocoumarin monomers of Tassaneeyakul in place of the sesquiterpene inhibitor of Sime in the method of Sime in view of Liversidge and Hedrick. Both the sesquiterpene of Sime and the furanocoumarin monomers of Tassaneeyakul are useful at inhibiting cytochrome enzymes. As such, the skilled artisan would have been motivated to have substituted one type of CYP inhibitor (furanocoumarin) in place of a different type of CYP inhibitor (sesquiterpene) in order to have predictably inhibited the CYP enzyme and to have predictably decreased drug metabolism with a reasonable expectation of success. The simple substitution of one element (furanocoumarin, as of Tassaneeyakul) in place of another (sesquiterpene, as of Sime) in order to have achieved predictable results (inhibition of CYP and decreased drug metabolism) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
In the alternative, it would have been prima facie obvious for one of ordinary skill in the art to have combined the furanocoumarin monomers of Tassaneeyakul with the sesquiterpene inhibitor of Sime in the method of Sime in view of Liversidge and Hedrick. Both the sesquiterpene of Sime and the furanocoumarin monomers of Tassaneeyakul are useful at inhibiting cytochrome enzymes. As such, the skilled artisan would have been motivated to have combined one type of CYP inhibitor (furanocoumarin) with a 
The instant claims require that the biocompatible nanoparticle comprising a CYP inhibitor (furanocoumarin) and the drug be administered to the subject separately, with the biocompatible nanoparticle being administered between 5 minutes and 72 hours prior to the drug. This is not explicitly taught by Sime. Nevertheless, Sime does teach separate or sequential use in therapy, as of Sime, column 8 lines 34-37. The skilled artisan would have been motivated to have administered the CYP inhibitor and the drug separately, with the CYP inhibitor being administered about 5 minutes prior to the drug to achieve sequential administration, in order to have predictably achieved the separate and/or sequential administration taught by Sime with a reasonable expectation of success. The skilled artisan would have been motivated to have optimized the time difference between administration of the CYP inhibitor and the drug in order to have achieved the sequential use taught by Sime.
As to claim 17, the claims recite specific cytochrome enzymes that are inhibited. Tassaneeyakul teaches that bergamottin showed rather strong inhibitory effect on 
As to claim 30, Sime teaches that the administration of the CYP inhibitor reduces the frequency of daily dosage, as of Sime, column 6 lines 25-30. This would have resulted in reduced amount of drug given. While Sime does not appear to teach a numerical value for the reduction of dosage, the skilled artisan would have been motivated to have optimized the amount of drug reduced to have been in the claimed range for predictable improvement of patient compliance as well as reduction in side effects without loss of effect of the drug.
As to claim 31, Sime teaches that drug release takes place over a period of 6-8 hours and is complete at 12 hours, as of Sime, column 13 lines 44-45. While this data appears to be for oral administration, the examiner takes the position that as the CYP inhibitors and the drug appear to be the same for oral administration, the clearance time for intravenous administration would have likely been in a similar range as for oral administration. Something which is old (e.g. the process of Sime) does not become patentable upon the discovery of a new property (the clearance time of the drug and of the inhibitor), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II).
As to claim 38, Sime teaches felodipine, as of Sime, column 3 lines 50-55. Sime also teaches taxol (i.e. paclitaxel), as of column 1 lines 38-40.
As to claim 42, Tassaneyakul teaches the furanocomarin monomer bergamottin on page 356, abstract.

As to claim 44, Tassaneyakul teaches both the furanocomarin monomers bergamottin and 6’,7’-dihydroxybergamottin, as of Tassaneeyakul, page 356, abstract.


Claims 19, 21-22, 27, 29, and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sime et al. (US Patent 6,054,490) in view of Liversidge et al. (US Patent 5,145,684) and Tassaneeyakul et al. (Archives of Biochemistry and Biophysics, Vol. 378, No. 2, 2000, pages 356-363), the combination further in view of Hedrick et al. (US 2011/0152167 A1).
Sime is drawn to administration of a sesquiterpene and an active drug, wherein the sesquiterpene inhibits a cytochrome enzyme that metabolizes the active drug. Tassaneuuyakul is drawn to bergamottin, which is a type of furanocoumarin, as a different inhibitor of cytochrome. See the rejection over Sime in view of Liversidge and Tassaneeyakul above. Sime indicates that inactivation of drugs by processes associated with the liver is a well-recognized phenomenon, as of Sime, column 7 line 66 to column 8 line 7.
Sime does not teach using an agent that enhances nanoparticles recognition by enterocytes and/or by hepatocytes, as required by claim 19.
Hedrick et al. (hereafter referred to as Hedrick) is drawn to block copolymers for drug delivery, as of Hedrick, title and abstract. Hedrick teaches galactose for targeting liver cells, as of Hedrick, paragraph 0181.

It would have been prima facie obvious for one of ordinary skill in the art to have placed a galactose targeting ligand on the nanoparticle of Liversidge comprising the CYP inhibitor of Sime in view of Tassaneeyakul. Sime teaches that inactivation of drugs occurs in the liver, as of Sime, paragraph bridging columns 7 and 8. The CYP inhibitor of Syme is used to prevent inactivation of the drug. As inactivation of the drug by CYP occurs in the liver, the skilled artisan would have been motivated to have predictably targeted the CYP inhibitor of Syme in view of Tassaneeyakul to the liver in order to have predictably reduced inactivation of the drug with a reasonable expectation of success. As galactose can be used to target the liver, as of Hedrick, the skilled artisan would have been motivated to have used a galactose targeting ligand on the nanoparticle comprising a CYP inhibitor of the prior art in order to have predictably targeted said nanoparticle to the liver with a reasonable expectation of success, thereby predictably inhibiting the liver’s normal operation of inactivating the drug with a reasonable expectation of success.
As to claim 21, the skilled artisan would have been motivated to have adsorbed both the CYP inhibitors and the drugs in a nanoparticle. Liversidge teaches adsorption as of the abstract.
As to claim 22, Sime teaches separate or sequential use (of the drug and CYP inhibitor) in therapy, as of Sime, column 8 lines 34-37.
As to claim 27, the surface modifier, e.g. of claim 1 of Liversidge, is understood to read on the required biocompatible coating.

As to claim 45, Tassaneyakul teaches the furanocomarin monomer bergamottin on page 356, abstract.
As to claim 46, Tassaneyakul teaches the furanocomarin monomer 6’,7’-dihydroxybergamottin, as of Tassaneeyakul, page 356, abstract.
As to claim 47, Tassaneyakul teaches both the furanocomarin monomers bergamottin and 6’,7’-dihydroxybergamottin, as of Tassaneeyakul, page 356, abstract.


Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sime et al. (US Patent 6,054,490) in view of Liversidge et al. (US Patent 5,145,684) and Tassaneeyakul et al. (Archives of Biochemistry and Biophysics, Vol. 378, No. 2, 2000, pages 356-363), the combination further in view of Yamazaki et al. (Xenobiotica, Vol. 29 No. 3, 1999, pages 231-241).
Sime is drawn to administration of a sesquiterpene and an active drug, wherein the sesquiterpene inhibits a cytochrome enzyme that metabolizes the active drug. Tassaneeyakul is drawn to bergamottin, which is a type of furanocoumarin, as a different inhibitor of cytochrome. See the rejection over Sime in view of Liversidge and Tassaneeyakul above.
None of the above references teach combining retinol with the bergamottin or the 6’,7’-dihydroxybergamottin.

It would have been prima facie obvious for one of ordinary skill in the art to have combined the retinol of Yamazaki with the bergamottin or the 6’,7’-dihydroxybergamottin taught by Tassaneeyakul. This is because all of bergamottin, 6’,7’-dihydroxybergamottin, and retinol are known to be useful for inhibiting cytochrome P450 enzymes. Therefore, the skilled artisan would have been motivated to have combined these elements in order to have predictably inhibited cytochrome P450 with a reasonable expectation of success. Combining prior art elements (e.g. bergamottin and/or 6’,7’-dihydroxybergamottin, as of Tassaneeyakul, and retinol, as of Yamazaki) according to known methods to yield predictable results (inhibition of cytochrome P450 enzymes) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
Similarly and in the alternative, it is prima facie obvious to combine two compositions (e.g. bergamottin and/or 6’,7’-dihydroxybergamottin) each of which is taught by the prior art to be useful for the same purpose (inhibition of cytochrome P450 enzymes), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06(I).


Response to Applicant’s Written Arguments
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 2 June 2021 (hereafter referred to as applicant’s response). These arguments are addressed below.
In re Greenfield Case – Part 1: In applicant’s response, page 7, top paragraph, applicant makes the following argument.

    PNG
    media_image1.png
    131
    638
    media_image1.png
    Greyscale

The examiner does not believe the above-cited argument to be an accurate representation of the cited case In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978). MPEP 2145 states the following in regard to the cited case.

But see, Grasselli, 713 F.2d at 743, 218 USPQ at 778 (evidence of superior properties for sodium containing composition insufficient to establish the non-obviousness of broad claims for a catalyst with "an alkali metal" where it was well known in the catalyst art that different alkali metals were not interchangeable and applicant had shown unexpected results only for sodium containing materials); In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978) (evidence of superior properties in one species insufficient to establish the nonobviousness of a subgenus containing hundreds of compounds); In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972) (one test not sufficient where there was no adequate basis for concluding the other claimed compounds would behave the same way).

The above cited text summarizing In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978) would actually appear to indicate that the Greenfield case would support the examiner’s position that the instant claims are obvious over the cited Greenfield case, there are hundreds of compounds that are a substrate of one of the enzymes selected from human CYP3A4, CYP1A1, CYP1A2, CYP2C9, CYP2C19, and CYP2D6. As such, beneficial results relating to one such compound would not have been applicable to the full scope of compounds.
Additionally, the examiner reviewed the Greenfield case, as of CaseText ( https://casetext.com/case/application-of-greenfield?q= accessed 4 August 2021, originally published 16 March 1978, 9 printed pages). The examiner searched the text of the Greenfield case, and does not believe that this case states that applicant demonstrates that an embodiment has an unexpected result and provides an adequate basis to support the conclusion that other embodiments falling within the claim will behave in the same manner, this will generally establish that the evidence is commensurate with scope of the claims. In contrast, the Greenfield case teaches the word “behave” once in the text of the case, as of page 7 of the case text, relevant paragraph reproduced below.

    PNG
    media_image2.png
    535
    1026
    media_image2.png
    Greyscale

Greenfield decision teaches the subject matter which applicant argues that Greenfield teaches.
As such, applicant’s arguments regarding the Greenfield case are not found persuasive.
In re Greenfield Case – Part 2 – Burden of Proof Issues: The examiner notes that the text of the Greenfield case further provides guidance as to whether a certain burden of proof is the applicant’s burden or the examiner’s burden, as of page 6 of the case text, relevant paragraph reproduced below.

    PNG
    media_image3.png
    559
    616
    media_image3.png
    Greyscale


Multiple Conformations of Cytochrome P450: Applicant makes the following argument on page 7 of applicant’s response, third paragraph, relevant text reproduced below.

    PNG
    media_image4.png
    133
    636
    media_image4.png
    Greyscale

The examiner takes the position that the statement from the Ekroos reference, if correct, would appear to support the examiner’s case for maintaining the rejection. Based upon the above-reproduced text, the skilled artisan would have expected that the cytochrome P450 enzyme would have had to have adapted different configurations for metabolism of different drugs. As best understood by the examiner, there would have been no expectation that the effect of bergamottin or 6’,7’-dihydroxybergamottin particles sized less than 100 nm on cytochrome P450 enzymes would have been the same over the different configurations of the enzyme. As such, there would have been no expectation that the effect of inhibition of the cytochrome P450 enzymes with bergamottin or 6’,7’-dihydroxybergamottin particles sized less than 100 nm would have been substantially similar with paclitaxel and/or docetaxel as compared with other drugs.

Allosteric Effect Issues: The examiner notes that in the examiner’s arguments on the second half of page 7 and onto page 8 of applicant’s response, applicant discusses the issue of allosteric effect.
As an initial matter, the emphasis on allosteric effect in applicant’s arguments is not understood by the examiner, as the examiner did not rely upon the concept of allosteric effect or allosteric binding in the prior office actions. Nevertheless, the examiner will make a best effort to address applicant’s arguments as the arguments are relevant to the claimed subject matter.
In applicant’s response, page 7, second to last full paragraph, applicant makes the following argument, which is reproduced below.

    PNG
    media_image5.png
    105
    638
    media_image5.png
    Greyscale


Table in Applicant’s Response: In applicant’s arguments, page 8, along with the table at the end of applicant’s response, applicant provides a list of pharmaceutical drugs along with a list of the cytochrome enzymes which metabolize said drugs. The examiner takes the position that the data collected herein is not probative of non-obviousness, because it does not address the main issue at stake in this case, which is 
a) whether it is the examiner’s burden to show that the results obtained by applicant regarding docetaxel would not have been commensurate with the full scope of the claims; or
b) whether it is applicant’s burden to show that the results obtained by applicant regarding docetaxel would have been commensurate with the full scope of the claims.
.


Allowable Subject Matter
Claims 39-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In applicant’s response on 10 April 2020, a declaration was presented. This declaration was discussed in applicant’s response on page 5, bottom paragraph, and page 6 of applicant’s response. The declaration will be reviewed by the examiner below.
Declarant synthesized particles comprising poly(lactic-co-glycolic) acid (PLGA) coated with galactosamine, and comprising bergamottin, which is a human CYP enzyme inhibitor. Declarant synthesized this in a size of less than 100 nm and a size greater than 100 nm. Said particle populations have properties as set forth on page 5, table 2 of the declaration. 
Declarant then conducted an experiment in which declarant administered the <100 nm bergamottin particles, and 24 hours later, administered docetaxel (a known anti-cancer drug) to mice with cancer. Separately and to separate mice, declarant administered >100 nm bergamottin nanoparticles to mice, and 24 hours later administered docetaxel to mice with cancer. Declarant obtained the following results.

    PNG
    media_image6.png
    314
    428
    media_image6.png
    Greyscale

In this case, as best understood by the examiner, “Group 1” refers to the small particles sized <100 nm, and Group 2 to the large particles sized >100 nm.
The examiner takes the position that a greater amount of docetaxel in a tumor is more desirable than a lesser amount of docetaxel in a tumor. This is because, as docetaxel is an anti-cancer drug, the skilled artisan would have desired that docetaxel be present in the tumor, where it can kill cancer cells, and not elsewhere in the body where it can cause side effects. As such, the above-reproduced data show a practical advantage of Group 1 (smaller particles) over Group 2 (larger particles). This difference appears to be statistically significant. In addition, this effect does not appear to have been expected by the prior art, and declarant appears to have compared the claimed invention to the closest prior art.
Also relevant is figure 8 from the instant application, which was cited on page 6 of applicant’s response and is reproduced below.

    PNG
    media_image7.png
    504
    976
    media_image7.png
    Greyscale

This figure shows that, with respect to mice with cancer, mice treated with both CYP inhibitor (dihydroxybergamottin) and anti-cancer drug (docetaxel) at 10 mg/kg had better survival at 60-70 days as compared with mice treated only with docetaxel at 10 mg/kg.
It is the examiner’s position that the results presented by applicant in the declaration and in the instant specification are commensurate in scope with claims 39-41. This is because the results presented by applicant show improved docetaxel concentration in a tumor and improved anti-tumor effect of docetaxel when administered with a particle comprising bergamottin or 6’,7’-dihydroxybergamottin as compared with docetaxel administered alone. This is commensurate in scope with claim 40, which specifies docetaxel. This is also understood to be commensurate in scope with claims 39 and 41, which recite paclitaxel. The reason that data regarding docetaxel is commensurate in scope with a claim drawn to paclitaxel is because both compounds are both antimicrotuble chemotherapeutic agents with substantial chemical structure similarity. As such, there would have been a reasonable expectation that the results 


Response to Representative of Applicant’s Verbal Arguments
An examiner-initiated interview was held between the examiner and representative of applicant on 5 August 2021. During the course of the interview, representative of applicant verbally cited In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). The examiner has included this section of the office action to address this issue.
The Kollman case is cited in MPEP 716.02(d). This section of the MPEP provides the following summary of the case.

Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness 

In the instant case, the examiner decided that claims drawn to a scope that is commensurate with the applicant’s showing are allowable, but claims drawn to a broader scope not commensurate with applicant’s showing are not allowable. As best understood by the examiner, this decision is in line with the guidance provided in the MPEP in regard to the Kollman case. As such, representative of applicant’s verbal citation of the Kollman case is insufficient to overcome the currently applied rejection.
A copy of the full text of the Kollman case has been attached with this office action.


Conclusion
Less than all claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612